                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


  MELVIN STEVENSON, JR.,

                           Plaintiff,
                                                         Case No. 21-cv-____
            vs.                                          Removed from the Circuit Court of
                                                         Milwaukee County, Wisconsin, Case No.
  GENERAL MILLS, INC.,                                   2021-cv-4701

                           Defendant.


                           DEFENDANT’S NOTICE OF REMOVAL



       Defendant General Mills, Inc. (“General Mills”) files this Notice of Removal in accordance

with 28 U.S.C. §§ 1331, 1332, 1367, 1441, and 1446, and hereby removes this action from the

Circuit Court of Milwaukee County, Wisconsin, to the United States District Court for the Eastern

District of Wisconsin. This Notice is based upon federal question jurisdiction under 28 U.S.C.

§ 1331 and diversity jurisdiction under 28 U.S.C. § 1332. In support of its Notice of Removal,

General Mills states as follows.

                                          BACKGROUND

       1.         On August 5, 2021, Plaintiff Melvin Stevenson Jr (“Stevenson”) filed a lawsuit in

the State Court, titled Melvin Stevenson Jr v. General Mills, Inc., Case No. 2021-cv-4701 (the

“State Court Action”).

       2.         On August 11, 2021 Stevenson served General Mills with a copy of the Summons

and Complaint.




            Case 2:21-cv-01052-BHL Filed 09/10/21 Page 1 of 8 Document 1
       3.      Pursuant to 28 U.S.C. § 1446(a), attached as Exhibit 1 are true and correct copies

of “all process, pleadings and orders” that have been served upon General Mills in the State Court

Action, including the Summons and Complaint.

       4.      To the best of General Mills’ knowledge, no further documents from the State Court

Action have been filed by Stevenson, and no documents have been filed in the State Court Action

by any defendant. The attachments thereby satisfy the requirements of 28 U.S.C. § 1446(a).

       5.      Stevenson’s Complaint purports to assert the following causes of action:

(1) discrimination in violation of Title VII; (2) retaliation in violation of Title VII; (3) breach of

contract;    (4) “misclassification”;   (5) emotional     distress;   (6) “employer     negligence”;

(7) defamation; and (8) “labor abuse crimes.” (See Complaint).

                                    REMOVAL IS TIMELY

       6.      Pursuant to 28 U.S.C. § 1446(b), a notice of removal of a civil action must be filed

“within thirty days after the receipt by the Defendant, through service or otherwise, of a copy of

the initial pleading setting forth the claim for relief …” 28 U.S.C. § 1446(b); see also, Murphy

Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (noting 30-day removal

period runs from service of summons and complaint).

       7.      Thirty days from the date on which General Mills was served is September 10,

2021. Consequently, this Notice of Removal is timely.

                                              VENUE

       8.      Because the Circuit Court of Milwaukee County, Wisconsin lies in the Eastern

District of Wisconsin, this Court is the appropriate venue for removal. See 28 U.S.C. §§ 130(a),

1391, 1441(a), and 1446(a).




                                         -2-
            Case 2:21-cv-01052-BHL Filed 09/10/21 Page 2 of 8 Document 1
                                  GROUNDS FOR REMOVAL

        9.      The U.S. Supreme Court has confirmed that the notice of removal need only contain

“a short and plain statement of the grounds for removal.” Dart Cherokee Basin Operating Co.,

LLC v. Owens, 135 S. Ct. 547 (2014) (quoting 28 U S.C. § 1446(a)). A removing defendant need

not provide evidentiary support for its jurisdictional allegations. See id. at 551 (“A statement ‘short

and plain’ need not contain evidentiary submissions.”).

        10.     Removal is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and

28 U.S.C. § 1332 (diversity jurisdiction).

I.      Federal question jurisdiction.

        11.     The Complaint alleges discrimination and retaliation in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000(e) (“Title VII”).

        12.     The Complaint is one over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1331 because the Complaint asserts causes of action that expressly “arise under” Title

VII, which is a “law[] . . . of the United States.”

        13.     Stevenson himself alleges that the case arises “[u]nder jurisdiction of US Code

1331.” (See Complaint). Stevenson’s Complaint, therefore, raises a federal question over which

this Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331. See also, 28 U.S.C.

§§ 1441(a) and (c).

        14.     Pursuant to 28 U.S.C. § 1331, an action within this Court’s federal question

jurisdiction is removable without regard to the citizenship or residence of the parties.

        15.     Stevenson’s Complaint also purports to assert state law claims for: (1) breach of

contract; “misclassification”; emotional distress; “employer negligence”; defamation; and

(2) “labor abuse crimes.” (See Complaint).




                                          -3-
             Case 2:21-cv-01052-BHL Filed 09/10/21 Page 3 of 8 Document 1
        16.     This Court has supplemental jurisdiction over these claims pursuant to 28 U.S.C.

§ 1367(a), which provides, in relevant part, that “in any civil action of which the district courts

have original jurisdiction, the district courts shall have supplemental jurisdiction over all other

claims that are so related to claims in the action within such original jurisdiction that they form

part of the same case or controversy under Article III of the United States Constitution.” 28 U.S.C.

§ 1367(a).

        17.     This Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367 because the claims arise from the same controversy that gave rise to Stevenson’s

federal claims and are so related to the federal claims that they form part of the same case or

controversy pursuant to Article III of the United States Constitution and arise from a common

nucleus of operative facts. 28 U.S.C. § 1367(a). Specifically, all of Stevenson’s claims arise from

his alleged employment with General Mills. (See Complaint (alleging that claims arose “[d]uring

Plaintiff [sic] employment”)).       As such, these claims are within the Court’s supplemental

jurisdiction under 28 U.S.C. § 1367, and the entire case may properly be removed to this Court.

See, e.g., Hukic v. Aurora Loan Servs., 588 F.3d 420, 430 (7th Cir. 2009).

II.     Diversity jurisdiction.

        18.     This Court also has original jurisdiction over this action under 28 U.S.C. § 1332(a),

which confers diversity jurisdiction on the federal district courts for “all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between – (1) citizens of different states. . . .”

        19.     The Court has jurisdiction over this action because there is complete diversity of

citizenship between citizens of different states and the matter in controversy exceeds the sum of

$75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a).




                                          -4-
             Case 2:21-cv-01052-BHL Filed 09/10/21 Page 4 of 8 Document 1
        A.      There is complete diversity of citizenship.

        20.     The Complaint alleges that Stevenson is a resident of Wisconsin. (Complaint, ¶ 1).

Citizenship of a natural person is established by domicile. 28 U.S.C. § 1332(a)(1) (an individual

is a citizen of the state in which he or she is domiciled). Thus, Stevenson is a citizen of Wisconsin.

        21.     A corporation “shall be deemed a citizen of every State and foreign state by which

it had been incorporated and of the State or foreign state where it has its principal place of

business.” 28 U.S.C. § 1332(c)(1). To determine a corporation’s “principal place of business,”

the Supreme Court has held that courts should apply the “nerve center” test. Hertz Corp. v. Friend,

559 U.S. 77, 92-93 (2010). A corporation’s “nerve center” is normally located where the

corporation maintains its corporate headquarters and where the “corporation’s officers direct,

control, and coordinate the corporation’s activities.” Id. In other words, a corporation’s “principal

place of business” can be found where the corporation’s “brain” is located. Id. at 95.

        22.     General Mills is a corporation formed under the laws of Delaware. See Exhibit 2

(2021 General Mills Annual Report). 1 General Mills’ principal place of business, or “nerve

center,” is located in Minnesota. General Mills’ headquarters are located in Minnesota, which is

where its officers direct, control, and coordinate the company’s activities, and where its executive,

administrative, financial, and management functions are concentrated. See id. Thus, General Mills

is a citizen of Minnesota and Delaware for purposes of diversity jurisdiction.

        23.     Accordingly, complete diversity of citizenship exists between the parties.




1
 The Court can take judicial notice of General Mills’ publicly available securities filings. See FED. R. EVID.
201(b)(2); Trading Techs. Inter., Inc. v. BCG Partners, Inc., No. 10 C 715, 2011 WL 1220013, at *2, n. 1
(N.D. Ill. Mar. 28, 2011) (citing Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1080–
81 (7th Cir. 1997)).


                                          -5-
             Case 2:21-cv-01052-BHL Filed 09/10/21 Page 5 of 8 Document 1
       B.      The amount in controversy exceeds $75,000.

       24.     To support diversity jurisdiction, the amount in controversy must exceed $75,000,

exclusive of interest and costs. See 28 U.S.C. § 1332(a). The removing defendant “need include

only a plausible allegation that the amount in controversy exceeds the jurisdictional threshold.”

Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

       25.     A removing defendant can establish the amount in controversy “by calculation from

the complaint’s allegations.” Meridian Security Ins. Co. v. Sadowski, 441 F.3d 536, 541 (7th Cir.

2006). Here, Stevenson’s complaint alleges that he is seeking over $6,860,000 in damages for lost

wages, pain and suffering, emotional distress, and punitive damages.

       26.     While Defendant denies the validity and merit of Stevenson’s claims and denies

that he is entitled to relief thereon, the damages allegations in his Complaint establish that more

than $75,000 is at controversy in this action. See Andrews v. E.I. Du Pont De Nemours & Co.,

447 F.3d 510, 514–15 (7th Cir. 2006) (“Typically, we can rely on the amount alleged in the

complaint to determine whether the amount in controversy is satisfied”); Mailwaukee Mailing,

Shipment & Equip., Inc. v. Neopost, Inc., 259 F. Supp. 2d 769, 771 (E.D. Wis. 2003) (“In a removal

action based on diversity jurisdiction, the amount in controversy claimed by the plaintiff in the

complaint is deemed to have been made in good faith and presumed to be determinative of the

jurisdictional amount”).

III.   Compliance with procedural requirements.

       27.     General Mills has not attempted to litigate this case in state court or taken any action

that could be construed as a waiver of its right of removal.

       28.     Pursuant to 28 U.S.C. § 1446(d), a “Notice to State Court of Filing Notice of

Removal” and a copy of this Notice of Removal are being contemporaneously filed with the State

Court and served on Stevenson, along with a Notice to Adverse Party of Filing of Notice of


                                         -6-
            Case 2:21-cv-01052-BHL Filed 09/10/21 Page 6 of 8 Document 1
Removal. Attached as Exhibit 3 are true and correct copies of the Notice to State Court of Filing

Notice of Removal (without exhibits) and Notice to Adverse Party of Filing of Notice of Removal.

       29.     General Mills files this Notice of Removal solely for the purpose of removing the

instant Action and does not waive, and specifically reserves any and all defenses.

       30.     In the event this Court should be inclined to remand this action, General Mills

requests that the Court issue an order to show cause why the case should not be remanded, giving

the parties an opportunity to present proper briefing and argument prior to any possible remand.

Because a remand order is not subject to appellate review, such a procedure is appropriate.

       31.     This Notice of Removal has been signed by counsel for General Mills, in

compliance with the requirements of 28 U.S.C. § 1446(a) and Federal Rule of Civil Procedure 11.

       Respectfully submitted this 10th day of September 2021.

                                             GENERAL MILLS, INC.

                                             By:     /s/ Michael Yellin
                                                     One of Its Attorneys

                                                     Jennifer Ciralsky (SBN 1068092)
                                                     Michael Yellin (SBN 1081448)
                                                     LITTLER MENDELSON, P.C.
                                                     111 East Kilbourn Avenue, Suite 1000
                                                     Milwaukee, WI 53202
                                                     Telephone: 414.291.5536
                                                     Facsimile: 414.291.5526
                                                     E-mail: jciralsky@littler.com
                                                     E-mail: myellin@littler.com




                                       -7-
          Case 2:21-cv-01052-BHL Filed 09/10/21 Page 7 of 8 Document 1
                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on September 10, 2021, a copy of the
foregoing Defendant’s Notice of Removal was filed via the Court’s CM/ECF system and was
served via FedEx to Plaintiff Melvin Stevenson, Jr.:

         Melvin Stevenson, Jr.
         3414 W. Wisconsin Avenue; Apt. 302
         Milwaukee, WI 53208

                                                By:   /s/ Michael Yellin
                                                Michael Yellin
4833-8140-7225.1 / 040218-2466




                                          -8-
             Case 2:21-cv-01052-BHL Filed 09/10/21 Page 8 of 8 Document 1
